Citation Nr: 1643881	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO. 12-04 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to non-service-connected pension with aid and attendance. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1959 to June 1963. The Veteran died in March 2011, and the appellant is the Veteran's surviving spouse. In May 2011, the appellant requested to be substituted as the claimant for purposes of processing the claim to completion. See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010; see also 79 Fed. Reg. 52977-85 (Sept. 5, 2014). In January 2012, the appellant's motion was granted. Accordingly, the appellant is substituted.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota. Jurisdiction over this appeal now lies with the VA Regional Office (RO) in Waco, Texas. 

In September 2012 and December 2015, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal was processed using the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran served on active duty from June 1959 to June 1963. 

2. The Veteran did not serve in the Republic of Vietnam. 

3. The Veteran did not serve on active duty during a time of war.


CONCLUSION OF LAW

The criteria for non-service-connected pension benefits have not been met. 
38 U.S.C.A. §§ 1502, 1521, 1522, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.342 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

A January 2009 letter, prior to the March 2009 administrative decision on appeal, provided the Veteran notice on how to substantiate a claim for non-service-connected pension with aid and attendance. The January 2009 letter, and subsequent letters, provided notice to the Veteran and the appellant regarding the evidence 
(1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, the appellant has provided several statements in support of the appeal in which she demonstrates actual knowledge of the requirements of non-service-connected pension, to specifically include documentation of wartime service. See e.g., June 2016 Statement.

VA has made reasonable efforts to obtain relevant records and evidence. Specifically, relevant personnel records are of record, which, as discussed below, are determinative of the issue on appeal. Additionally, neither the appellant nor her representative has identified any additional existing evidence that has not been obtained that is necessary for a fair adjudication of the claim on appeal. 

The Veteran's DD Form 214, however, is not of record. The RO attempted to obtain a copy of the DD Form 214 from the National Archives and Records Administration (NARA) and from the National Personnel Records Center with negative results from both repositories. In July 2015, the appellant was notified that the Veteran's DD Form 214 was not of record. The dates of the Veteran's service are documented elsewhere in the record and are not in dispute. The crux of the appeal is whether the Veteran had service in the Republic of Vietnam. As discussed in detail below, other personnel records are of record and provide sufficient details regarding the Veteran's service. Therefore, adjudication of the appeal can proceed without the Veteran's DD Form 214 as further attempts to obtain the DD Form 214 would be futile. See 38 C.F.R. § 3.159(c)(2). 

VA has therefore satisfied its duties to notify and assist and the Board may proceed with appellate review.

Non-Service-Connected Pension

The Veteran initiated a claim for non-service-connected pension prior to his death. The Veteran claimed, as does the appellant, that he had the requisite wartime service and was permanently and totally disabled due to several medical conditions, including Alzheimer's disease and prostate cancer. See e.g., October 2008 VA Form 21-526; December 2009 Statement of Attending Physician.

VA will award non-service-connected disability pension benefits to a wartime veteran who has the requisite service and who is permanently and totally disabled. Basic entitlement exists if a veteran: (1) served in the active military, naval or air service for ninety days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his own willful misconduct, or aged 65 or over; and (3) meets the net worth requirements under 
38 C.F.R. §§ 3.274, 3.275, and has an annual income that does not exceed the applicable maximum annual pension rate. 38 U.S.C.A. §§ 1502, 1521, 1522; 
38 C.F.R. §§ 3.3, 3.23. 

The "period of war" for the Vietnam Era is the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period. 38 C.F.R. § 3.2(f). In all other cases, the "period of war" is defined as the period beginning on August 5, 1964, and ending on May 7, 1975, inclusive. Id. 

Despite the appellant's contentions, the preponderance of the evidence is against a finding that the Veteran has the requisite wartime service. The evidence establishes that the Veteran served on active duty between June 1959 and June 1963. This time period is only included within the definition of "period of war" for those veterans who served in the Republic of Vietnam. In this regard, the preponderance of the evidence establishes that the Veteran did not serve in the Republic of Vietnam. 

In October 2008, the Veteran applied for non-service-connected pension with aid and attendance benefits, indicating that he was permanently and totally disabled due to Alzheimer's disease and dementia. In the VA Form 21-526, the Veteran indicated that he did not serve in the Republic of Vietnam and that he had not been exposed to Agent Orange. The Veteran was over 65 years of age when he applied for non-service-connected pension. 

In a January 2010 statement, the Veteran indicated that he "served on the staff of Navy Pacific Fleet Admiral [H.G.H.]. During the spring of 1963, the Admiral was inspecting all bases in the Pacific to include Vietnam." The Veteran further indicated that he "had boots on the ground in Vietnam during the Spring of 1963 before [he] was discharged from the Navy." See also February 2010 Statement; July 2015 Statement. 

Despite the contentions of the Veteran and the appellant, service personnel records do not reflect service in the Republic of Vietnam. The Veteran's primary duties during active duty included service as a medical officer and physician stationed in San Diego, California. While the Veteran's foreign and sea service includes time aboard the USS PRAIRIE and the USS DIXIE in 1960 and 1961, service records reflect that these naval ships did not travel to the Republic of Vietnam or offshore waters; the appellant does not contend otherwise. See July 2015 Statement. 

A June 1963 Report of the Fitness of Officers form provides a performance review for the Veteran for the period between August 1962 and June 1963. This form reflects that during this time period the Veteran was stationed at the United States Fleet Anti-Submarine Warfare School in San Diego, California, as a physician providing general medical and periodic obstetrical services at the Naval Hospital. 

In January 2010, the RO submitted a Personnel Information Exchange System (PIES) request seeking verification of whether the Veteran had service in the Republic of Vietnam. A PIES response was received indicating that "there is no evidence in this Veteran's file to substantiate any service in the Republic of Vietnam." 

In a May 2014 statement, the Defense Personnel Records Information Retrieval System (DPRIS) provided a summary of the USS DIXIE between January and June 1961, when the Veteran was stationed aboard. The DPRIS response notes that the USS DIXIE left port in Yokosuka, Japan, in January 1961, and spent time in port at San Diego and Vallejo, California, until it returned to employment in 1962. The USS DIXIE "was not in Vietnamese waters in 1961."

In May 2014, personnel at the RO prepared an official memorandum detailing a formal finding on a lack of information required to verify service in the Republic of Vietnam. According to this memorandum, "research indicates that Admiral [H.G.H.] retired from the US Navy [on] September 1, 1960," which conflicts with the Veteran's statement that he served on the staff of Admiral H.G.H. in the spring on 1963. The memorandum further states that according to the Veteran's personnel file, the only feasible time during which he could have served in Vietnam was during his service aboard the USS DIXIE; however, the DPRIS response reflected no service in Vietnamese waters. 

In a July 2015 statement, the appellant expressed with her disagreement with the RO's finding that the only feasible time during which the Veteran could have served in Vietnam was aboard the USS DIXIE. In fact, the appellant indicated that the Veteran "did not go a shore [sic] while assigned to the USS Dixie." Instead, the appellant indicated that she remembered the Veteran's trip to inspect various naval bases in the Pacific as she was eight months pregnant with their third child and she feared that the Veteran would not return prior to her daughter's birth. She indicated that the Veteran's trip lasted three weeks between March and April 1963 and included one stop in Vietnam. 

In several statements, the Veteran and the appellant requested that VA secure and identify flight logs to verify his service with Admiral H.G.H. Following a request to the National Archives and Records Administration (NARA) for logs from the USS PRAIRIE and USS DIXIE, in a March 2015 statement, NARA indicated that the requested ship and flight logs do "not provide information placing individuals aboard the ship, nor indicate names of individuals who departed the ship and might have stepped foot ashore." Accordingly, as NARA indicated that any ship or flight logs would not provide any personnel information that would substantiate the appellant's claim, these logs are not needed to adjudicate the appeal. 
 
Lay evidence concerning types and places of service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence or supporting personnel records. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The Veteran was competent to provide lay testimony regarding his whereabouts during his military service, and the appellant is competent to relay information provided to her by the Veteran. However, the Board finds the contentions that the Veteran served within the Republic of Vietnam not credible. 

Statements by the Veteran and the appellant claiming that the Veteran had "boots on the ground" in the Republic of Vietnam are in direct conflict with official service department records documenting no such service. While the Veteran had service aboard the USS PRAIRIE and USS DIXIE, service records indicated that neither ship had service in Vietnamese waters. Neither the Veteran nor the appellant indicated that he had service in Vietnam while serving aboard these ships. The appellant's primary contention, which was the same contention of the Veteran prior to his death, was that the Veteran served on staff of Admiral H.G.H. on a three-week trip to inspect several naval bases in the Pacific, one of which was located in Vietnam. Service personnel records contain no notation of a three-week trip including a stop in Vietnam, but instead reflect that the Veteran was stationed in San Diego, California, for the entirety of his service during the year of 1963. Because the personnel records were generated contemporaneously with the events and assignments they reflect, and are created with the specific purpose of recording the facts and circumstances of the Veteran's service, they are akin to official records which generally enjoy a high degree of probative value in the law. Rucker v. Brown, 10 Vet.App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision). Moreover, research conducted by the RO concluded that Admiral H.G.H. retired from military service in September 1960. Accordingly, the statements of the appellant and the Veteran contending service in the Republic of Vietnam are outweighed by official service records that reflect no such service. 

The preponderance of the evidence demonstrates that the Veteran did not serve in the Republic of Vietnam. As a result, for the purpose of establishing entitlement to non-service-connected pension, "period of war" is defined for the Veteran as the period beginning on August 5, 1964, and ending on May 7, 1975. The evidence establishes that the Veteran served on active duty between June 1959 and June 1963. Therefore, the evidence demonstrates that the Veteran's active service did not take place during a period of war as specified by law. Thus, the Veteran does not meet the basic eligibility requirements for non-service-connected pension benefits, and the appellant's claim must be denied. 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.


ORDER

Entitlement to non-service-connected pension with aid and attendance is denied. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


